                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

URSULA LENHARDT,                              )
                                              )
                       Plaintiff,             )
                                              )
       v.                                     )              Case No. 18-4125-SAC-ADM
                                              )
MHALSA HOSPITALITY INC. et al.,               )
                                              )
                       Defendants.            )

                                             ORDER

       This matter comes before the court on plaintiff Ursula Lenhardt’s motion for sanctions.

(ECF No. 62.) In the motion, Ms. Lenhardt asks the court to sanction defendant Rakesh M. Pai

for allegedly making false accusations against her and purportedly wasting Ms. Lenhardt’s and the

court’s time by bringing the name of the corporate entity operating the Dreamliner Motel to the

court’s attention.1 The court has the authority to sanction parties under the Federal Rules of Civil

Procedure as well as the court’s inherent power to impose sanctions “for abuse of the judicial

process, or, in other words, for bad faith conduct in litigation.” Sun River Energy, Inc. v. Nelson,

800 F.3d 1219, 1227 (10th Cir. 2015). Ms. Lenhardt does not invoke any authority that would

allow the court to sanction Mr. Pai, nor does she indicate what specific sanctions she believes are

appropriate. Further, the conduct Ms. Lenhardt primarily complains about appears to be Mr. Pai’s

statements in the course of this litigation. These statements are privileged. See Froelich v. Adair,

516 P.2d 993, 997 (Kan. 1973) (“[S]tatements in the course of litigation otherwise constituting an

action for slander, libel, or one of the invasion of privacy torts involving publication, are immune



   1
    That corporate entity, Mhalsa Hospitality Inc., d/b/a Travel Inn & Suites and Dreamliner
Motel, is now named as a defendant in this case.
                                                1
from such actions. They are privileged communications because of the overriding public interest

in a free and independent court system.”). The court finds no basis to sanction Mr. Pai and

therefore denies Ms. Lenhardt’s motion.

       Accordingly,

       IT IS THEREFORE ORDERED that plaintiff Ursula Lenhardt’s motion for sanctions

(ECF No. 62) is denied.

       IT IS SO ORDERED.

       Dated October 16, 2019, at Topeka, Kansas.



                                           s/ Angel D. Mitchell
                                           Angel D. Mitchell
                                           U. S. Magistrate Judge




                                              2
